DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The claim objections have been withdrawn in view of the claim amendments.
The 35 U.S.C. 112(b) rejection has been withdrawn in view of the claim amendments.

Allowance
Claims 25-33 and 35-39 are allowed.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
None of the prior art of record discloses, individually or in a reasonable combination, the following combination of limitations as recited in independent claims 25, 29, and 33: “wherein the security management computing unit performs I/O device management, system monitoring and restoration, and a monitoring and control of the user computing unit,”, “wherein the user computing unit executes a user program and a user operating system (OS) while isolated from the security management computing unit”, “wherein the auxiliary storage device unit in the security management computing unit includes a security management computing storage area and a user computing storage area, the security management computing storage area directly connected to the security management computing unit only and unexposed to the user computing unit, the user computing storage area used by the user computing unit, and an original version of the user OS executed on the user computing unit is stored in the user computing storage area and a duplicated version of the user OS is stored in the security management computing storage area” and “wherein 
	Dependent claims are allowed as they depend from allowable independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRONG NGUYEN whose telephone number is (571)270-7312.  The examiner can normally be reached on Monday through Thursday 9:00 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GELAGAY SHEWAYE can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRONG H NGUYEN/Primary Examiner, Art Unit 2436